                          UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Marjorie A Mahon,                                           Chapter          7

                   Debtor 1
                                                            Case No.         5:20−bk−00726−RNO
William G Mahon,

                   Debtor 2




                                                      Notice

Notice is hereby given that:

The previously scheduled 341 meeting of creditors has been rescheduled to:

                    Max Rosenn US Courthouse,              Date: April 24, 2020
                    Courtroom #2, 197 South Main Street,
                    Wilkes−Barre, PA 18701                 Time: 11:30 AM




Address of the Bankruptcy Clerk's Office:                  For the Court:
Max Rosenn U.S. Courthouse                                 Terrence S. Miller
197 South Main Street                                      Clerk of the Bankruptcy Court:
Wilkes−Barre, PA 18701                                     By: LyndseyPrice, Deputy Clerk
(570) 831−2500
Hours Open: Monday − Friday 9:00 AM − 4:00 PM              Date: March 25, 2020

ntnew341 (04/18)




     Case 5:20-bk-00726-RNO Doc 16 Filed 03/25/20 Entered 03/25/20 13:23:08                      Desc
                        Notice New 341 Resched/Reconv Page 1 of 1
